Name: Commission Regulation (EC) NoÃ 1881/2005 of 17 November 2005 amending Regulation (EC) NoÃ 2182/2002 laying down detailed rules for the application of Council Regulation (EEC) NoÃ 2075/92 with regard to the Community Tobacco Fund
 Type: Regulation
 Subject Matter: EU finance;  plant product;  agricultural policy;  agricultural structures and production
 Date Published: nan

 18.11.2005 EN Official Journal of the European Union L 301/3 COMMISSION REGULATION (EC) No 1881/2005 of 17 November 2005 amending Regulation (EC) No 2182/2002 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 with regard to the Community Tobacco Fund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), and in particular Article 14a thereof, Whereas: (1) Specific measures to help tobacco growers to switch to other crops or other economic activities are financed by the Community Tobacco Fund, provided for by Article 13 of Regulation (EEC) No 2075/92. (2) Community Tobacco Fund appropriations deriving from the deduction applied to the premium for raw tobacco for the 2005 harvest are available to finance conversion measures in 2006. (3) Article 15(1) of Commission Regulation (EC) No 2182/2002 (2) defines the beneficiaries of individual measures to promote a switch of production as tobacco producers whose quota has been irrevocably bought back under the buy-back programme provided for in Article 14(1) of Regulation (EEC) No 2075/92. (4) The quota buy-back programme was abolished by Council Regulation (EC) No 1679/2005 of 6 October 2005 amending Regulation (EEC) No 2075/92 on the common organisation of the market in raw tobacco from 22 October 2005. Consequently, participation in the buy-back programme can no longer be a criterion for eligibility for measures financed from the Community Tobacco Fund. (5) Producers eligible for the production aid for tobacco provided for in Chapter 10c of Title IV of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3), located in a region in which that Chapter is applied and who leave the sector and renounce their right to the aid, should be offered the possibility of benefiting from conversion measures. (6) The provisions on calculating the total Community aid for conversion measures per producer holding a production quota for the 2005 harvest in accordance with Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector (4) should also be amended. (7) To allow Member States sufficient time to draw up their projected financing plans for 2006 for conversion measures, the deadlines for notification of the plans to the Commission and, consequently, for the definitive allocation of resources among Member States should be extended. (8) The provisions laying down the criteria on the basis of which the Commission fixes the indicative allocation between the Member States of financing under the Community Tobacco Fund and the provisions on penalties in the event of irregularities should also be amended. (9) To give the Member States sufficient time to implement the projects, in particular general interest measures and studies provided for in Article 14 of Regulation (EC) No 2182/2002 relating to crop trials lasting two years, they should be allowed the possibility of extending the two-year period initially specified by six months. (10) Regulation (EC) No 2182/2002 should be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2182/2002 is hereby amended as follows: 1. Article 15(1) is replaced by the following: 1. The beneficiaries of the measures referred to in Article 13 shall be producers of raw tobacco holding a tobacco production quota for the 2005 harvest in accordance with Article 24 of Regulation (EC) No 2848/98, located in a region to which Chapter 10c of Title IV of Council Regulation (EC) No 1782/2003 (5) applies and who undertake by 15 February 2006 at the latest to renounce their right to production aid for raw tobacco as provided for in that Chapter from the 2006 harvest. Member States shall inform the Commission of the number of producers making such an undertaking and of the total quota volume concerned, broken down by group of varieties. Beneficiaries may apply for assistance from the Fund for 2006 only. (5) OJ L 270, 21.10.2003, p. 1." 2. Article 16(2) is replaced by the following: 2. The total amount of Community assistance per producer for all of the measures referred to in Article 13 shall be as follows: (a) three times the amount of the 2005 premium for quantities of raw tobacco up to and including 10 tonnes to which the producer is entitled under Article 24 of Regulation (EC) No 2848/98 for the 2005 harvest; (b) twice the amount of the 2005 premium for quantities of raw tobacco between 10 and 40 tonnes to which the producer is entitled under Article 24 of Regulation (EC) No 2848/98 for the 2005 harvest; (c) the amount of the 2005 premium for quantities of raw tobacco above 40 tonnes to which the producer is entitled under Article 24 of Regulation (EC) No 2848/98 for the 2005 harvest. 3. Article 17(2), (3) and (4) is replaced by the following: 2. Before 15 February 2006, in accordance with the procedure laid down in Article 23(2) of Regulation (EEC) No 2075/92, an indicative allocation between the Member States of financing under the Fund for the measures referred to in Articles 13 and 14 of this Regulation shall be drawn up based on the national guarantee thresholds fixed for the 2005 harvest. 3. Before 30 April 2006, the Member States shall draw up and notify to the Commission their projected financing plans for the measures for which assistance has been requested. 4. Where it is established, on the basis of the information referred to in paragraph 3, that part of the funding allocated to one or more Member States will not be committed due to a lack of applications for assistance, the Commission shall draw up, before 30 June 2006, a definitive allocation of this funding among Member States that have received applications for assistance for a total amount greater than their budget as determined in accordance with paragraph 2. This definitive allocation shall be in proportion to the indicative allocation drawn up in accordance with paragraph 2. 4. The following paragraph 3 is added to Article 19: 3. Where an irregularity, other than failure to comply with the undertaking provided for in paragraph 1, is committed intentionally, the applicant for assistance under Articles 13 and 14 shall pay a penalty equal to the assistance applied for. That sum shall be credited to the European Agricultural Guidance and Guarantee Fund (EAGGF). 5. Article 22(1) is replaced by the following: 1. The projects shall be carried out within two years of the date on which the Member State notifies the beneficiary that the project has been approved. However, Member States may extend the above time-limit to 30 months. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 1679/2005 (OJ L 271, 15.10.2005, p. 1). (2) OJ L 331, 7.12.2002, p. 16. Regulation as amended by Regulation (EC) No 480/2004 (OJ L 78, 16.3.2004, p. 8). (3) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (4) OJ L 358, 31.12.1998, p. 17. Regulation as last amended by Regulation (EC) No 1809/2004 (OJ L 318, 19.10.2004, p. 18).